Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 29th
day of December, 2015, by and among Lilis Energy, Inc., a Nevada corporation
(“Lilis”), Lilis Merger Sub, Inc., a Delaware corporation and a wholly-owned
subsidiary of Lilis (“Merger Sub”), Brushy Resources, Inc., a Delaware
corporation (“Brushy”), and SOSventures, LLC (the “Stockholder”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution of this Agreement, Brushy, Lilis, and
Merger Sub, have entered into an Agreement and Plan of Merger (as the same may
be amended from time to time, the “Merger Agreement”), which provides, among
other things, that Merger Sub will be merged with and into Brushy (the
“Merger”), with Brushy surviving the Merger as a wholly owned direct subsidiary
of Lilis;

 

WHEREAS, as of the date hereof, the Stockholder is the Beneficial Owner or
record owner of the number Shares (as defined below) as set forth on the
signature page hereto;

 

WHEREAS, it is a condition to the consummation of the Merger that Brushy obtain
the affirmative vote of the holders of a majority of the outstanding Shares for
(i) the adoption of the Merger Agreement and (ii) the approval of the Merger and
the other transactions contemplated by the Merger Agreement; and

 

WHEREAS, as a condition to the willingness of Brushy, Lilis and Merger Sub to
enter into the Merger Agreement, and in order to induce Brushy, Lilis and Merger
Sub to enter into the Merger Agreement, the Stockholder has agreed to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1      Capitalized Terms. Capitalized terms used but not defined in this
Agreement shall have the meanings ascribed to them in the Merger Agreement.

 

1.2      Other Definitions. For purposes of this Agreement:

 

(a)      “Beneficially Own”, “Beneficial Ownership” or “beneficial owner” with
respect to any Shares means having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons who are
affiliates of such Person and who together with such Person would constitute a
“group” within the meaning of Section 13(d)(3) of the Exchange Act, but
excluding any Owned Shares that may be owned by employees of Stockholder or its
affiliates in their capacity as directors of Brushy.

 



 

 

 

(b)      “Shares” means shares of Brushy Common Stock.

 

(c)      “Owned Shares” means, collectively, all (i) Shares and other voting
securities of Brushy held of record or Beneficially Owned by the Stockholder as
of the date hereof, (ii) Shares that become owned (whether Beneficially Owned or
of record) by the Stockholder, whether upon the exercise of Brushy Options or
Brushy Warrants, conversion of convertible securities or otherwise, after the
execution of this Agreement, and (iii) other voting securities of Brushy
(whether acquired heretofore or hereafter).

 

(d)      “Warrant Shares” means the warrant owned by the Stockholder to purchase
up to 2,542,397 Shares.

 

ARTICLE II

TRANSFER AND VOTING OF SHARES

 

2.1      No Transfer of Shares. The Stockholder shall not, directly or
indirectly, (a) sell, pledge, encumber, assign, transfer or otherwise dispose of
any or all of the Owned Shares or any interest in the Owned Shares, (b) deposit
the Owned Shares or any interest in the Owned Shares into a voting trust or
enter into a voting agreement or arrangement with respect to any of his, her or
its Shares or grant any proxy or power of attorney with respect thereto or (c)
enter into any contract, commitment, option or other arrangement or undertaking
with respect to the direct or indirect acquisition or sale, assignment, pledge,
encumbrance, transfer or other disposition (whether by actual disposition or
effective economic disposition due to hedging, cash settlement or otherwise) of
any of the Owned Shares (any such action in clause (a), (b) or (c) above, a
“transfer”). Notwithstanding anything to the contrary in the foregoing sentence,
this Section 2.1 shall not prohibit a transfer of Owned Shares by the
Stockholder if (a) the Stockholder is an individual, (i) to any member of such
Stockholder’s immediate family or to a trust for the benefit of such Stockholder
or any member of such Stockholder’s immediate family, or (ii) upon the death of
the Stockholder to such Stockholder’s heirs, or (b) the Stockholder is a
partnership or limited liability company, to one or more partners or members of
such Stockholder or to an affiliate under common control with such Stockholder,
as applicable; provided, however, that in each case a transfer shall be
permitted only if as a condition precedent to the effectiveness of such
transfer, the transferee agrees in a writing, satisfactory in form and substance
to Brushy and Lilis, to be bound by all of the terms of this Agreement.

 

2.2      Vote in Favor of the Merger and Related Matters. The Stockholder,
solely in the Stockholder’s capacity as a stockholder of Brushy (and not, if
applicable, in the Stockholder’s capacity as an officer or director of Brushy),
irrevocably and unconditionally agrees that, from and after the date hereof
until the Expiration Date (as defined below), at any meeting (whether annual or
special and whether or not an adjourned or postponed meeting) of the
stockholders of Brushy (a “Stockholder Meeting”), or in connection with any
action by written consent of the stockholders of Brushy, the Stockholder shall:

 

 1 

 

 

(a)      appear at each such meeting or otherwise cause all of the Owned Shares
to be counted as present thereat for purposes of calculating a quorum;

 

(b)      vote (or cause to be voted), in person or by proxy, or deliver a
written consent (or cause a consent to be delivered) covering, all of the Owned
Shares: (i) in favor of, and will otherwise support, the adoption of the Merger
Agreement and approval of the Merger and the other transactions contemplated by
the Merger Agreement, including, but not limited to, any stockholder vote
required by Brushy Organizational Documents, applicable exchange rules, or the
applicable laws of any state, (ii) in favor of any other matter reasonably
relating to the consummation or facilitation of, or otherwise in furtherance of,
the transactions contemplated by the Merger Agreement and (iii) except for the
Merger and the Merger Agreement, against, and not otherwise support, any
competing transaction or any other action, agreement or transaction submitted
for approval of Brushy stockholders that is intended, or would reasonably be
expected, to materially impede, interfere or be inconsistent with, delay,
postpone, discourage or materially and adversely affect consummation of the
Merger or any of the transactions contemplated by the Merger Agreement or this
Agreement, including any extraordinary transaction, including any merger,
consolidation, sale of assets, recapitalization or other business combination
involving Brushy or any of its Subsidiaries or any other action or agreement
that would reasonably be expected to result in a material breach of any
covenant, representation or warranty or any other obligation or agreement of
Brushy under the Merger Agreement or that would reasonably be expected to result
in any of the conditions to Brushy’s obligations under the Merger Agreement not
being fulfilled or satisfied.

 

The Stockholder shall retain, at all times, the right to vote its Owned Shares
in its sole discretion and without any other limitation on those matters other
than those set forth in this Section 2.2 that are at any time or from time to
time presented for consideration to Brushy’s stockholders, generally.

 

2.3      Irrevocable Proxy.

 

(a)      The Stockholder hereby revokes (or agrees to cause to be revoked) any
and all proxies that it has heretofore granted with respect to the Owned Shares
that conflict with this Agreement. The Stockholder hereby irrevocably appoints
each of Brushy and Lilis as attorney-in-fact and proxy, with full power of
substitution, for and on behalf of the Stockholder, for and in the name, place
and stead of the Stockholder, to (i) vote, express consent or dissent or issue
instructions to the record holder of the Owned Shares to vote such Owned Shares
in accordance with the provisions of Section 2.2 at any Stockholder Meeting, and
(ii) grant or withhold, or issue instructions to the record holder of the Owned
Shares to grant or withhold, in accordance with the provisions of Section 2.2,
all written consents with respect to the Owned Shares.

 

 2 

 

 

(b)      The foregoing proxy shall be deemed to be a proxy coupled with an
interest, is irrevocable (and as such shall survive and not be affected by the
death, incapacity, mental illness or insanity of the Stockholder) until the
Expiration Date and shall not be terminated by operation of any Law or upon the
occurrence of any other event other than the termination of this Agreement
pursuant to Section 2.4. The Stockholder hereby affirms that the irrevocable
proxy set forth in this Section 2.3 is given in connection with, and granted in
consideration of and as an inducement to Brushy, Lilis and Merger Sub entering
into the Merger Agreement and that such irrevocable proxy is given to secure the
obligations of the Stockholder under Section 2.2. Each of Brushy and Lilis
covenants and agrees with the Stockholder that such party will exercise the
foregoing proxy consistent with the provisions of Section 2.2.

 

2.4      Termination. This Agreement and the obligations of the Stockholder
pursuant to this Agreement shall terminate upon the earlier to occur of (a) the
date the Merger Agreement shall have been validly terminated pursuant to its
terms, (b) the date of any amendment, modification, change or waiver to any
provision of the Merger Agreement that reduces the amount or changes the form of
the Merger Consideration (subject to adjustment in accordance with the terms of
the Merger Agreement), (c) the date of any amendment, modification, change or
waiver to any form of consideration received by Stockholder in the Merger
Agreement for which the Stockholder has not given its written consent, in its
sole discretion (an “Unconsented Change”), with specific reference to the SOS
Warrant, the $500,000 payment specified in Section 6.2(g) of the Merger
Agreement, the GF Asset Assignment Agreement, the Equity Investment Note and the
ORRI (collectively, the “Stockholder Consideration”), that reduces the amount or
changes the form of such Stockholder Consideration, (d) the Effective Time, and
(e) the date on which the Brushy Board, pursuant to Section 5.3(c) of the Merger
Agreement, effects a Brushy Adverse Recommendation Change (such earlier date,
the “Expiration Date”).

 

2.5      Stockholder Capacity. The parties acknowledge that this Agreement is
entered into by the Stockholder in his or its capacity as owner of the Owned
Shares and that nothing in this Agreement shall in any way restrict, limit or
prohibit any affiliate or representative of the Stockholder from exercising his
or her fiduciary duties in his or her capacity as a director of Brushy, if
applicable.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDER

 

The Stockholder represents and warrants to Lilis, Merger Sub and Brushy as
follows (it being understood that, except where expressly stated to be given or
made as of the date hereof only, the representations and warranties contained in
this Article III shall be made as of the date hereof, as of the Effective Time
and as of the date of each Stockholder Meeting):

 

3.1      Organization. The Stockholder is duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its organization.

 

 3 

 

 

3.2      Authorization; Binding Agreement. The Stockholder has the requisite
corporate, limited liability company, partnership or trust power and authority,
and has taken all action necessary, to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. If the Stockholder is an individual, the Stockholder has full legal
capacity, right and authority to execute and deliver this Agreement and to
perform the Stockholder’s obligations hereunder. This Agreement has been duly
executed and delivered by the Stockholder and constitutes a valid and binding
obligation of the Stockholder and, assuming the due authorization, execution and
delivery hereof by Lilis, Merger Sub and Brushy, is enforceable against the
Stockholder in accordance with its terms.

 

3.3      No Conflict; Required Filings and Consents.

 

(a)      The execution and delivery of this Agreement to Lilis, Merger Sub and
Brushy by the Stockholder does not, and the performance of this Agreement will
not, (i) conflict with or violate any Law applicable to the Stockholder or by
which the Stockholder is bound or affected, (ii) violate or conflict with the
organizational documents of the Stockholder, if applicable, or (iii) except
where it would not interfere with the Stockholder’s ability to perform his, her
or its obligations hereunder, result in or constitute (with or without notice or
lapse of time or both) any breach of or default under, or give to another party
any right of termination, material amendment, acceleration or cancellation of,
or result in the creation of any lien or encumbrance or restriction on any of
the property or assets of the Stockholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Stockholder is a party or by which the
Stockholder or any of the Stockholder’s properties or assets is bound or
affected. There is no beneficiary or holder of a voting trust certificate or
other interest of any trust of which the Stockholder is a trustee whose consent
is required for the execution and delivery of this Agreement or the consummation
by the Stockholder of the transactions contemplated by this Agreement.

 

(b)      The execution and delivery of this Agreement by the Stockholder does
not, and the performance of this Agreement will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
third party or any governmental or regulatory authority, domestic or foreign,
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not interfere with the
Stockholder’s ability to perform his, her or its obligations hereunder.

 

3.4      Litigation. To the knowledge of the Stockholder or any of its
affiliates, as of the date of this Agreement, there is no action, suit,
proceeding, investigation, audit or claim underway, pending or threatened before
any Governmental Entities against the Stockholder or any of its affiliates or
any of their respective properties or assets or any of their respective officers
or directors, in the case of a corporate entity (in their capacities as such),
or any of their respective partners (in the case of a partnership), or any of
their respective members (in the case of a limited liability company), that
would materially interfere with the Stockholder’s ability to perform its
obligations hereunder. To the knowledge of the Stockholder or any of its
affiliates, as of the date of this Agreement, there is no judgment, decree or
order against the Stockholder or any of its affiliates, or any of their
respective directors or officers (in their capacities as such), in the case of a
corporate entity, or any of their respective partners (in the case of a
partnership), or any of their respective members (in the case of a limited
liability company), that would prevent, enjoin, materially alter or materially
delay any of the transactions contemplated by this Agreement, or that would
otherwise materially interfere with the Stockholder’s ability to perform its
obligations hereunder.

 

 4 

 

 

3.5      Title to Shares. As of the date hereof, the Stockholder is, and at all
times prior to the Expiration Date will be, the record and beneficial owner of
the Owned Shares free and clear of any Liens and with no restrictions on the
Stockholder’s rights of voting or disposition pertaining thereto, except for any
applicable restrictions on transfer under the Securities Act. Except to the
extent of any Owned Shares acquired after the date hereof (which shall become
Owned Shares upon that acquisition), the Owned Shares set forth on opposite the
name of the Stockholder on the signature page hereto are the only Shares
beneficially owned by the Stockholder on the date hereof. Other than as set
forth on the signature page hereto and the Warrant Shares, as of the date
hereof, the Stockholder does not beneficially own any (i) shares of capital
stock or other voting securities of or ownership interests in Brushy, (ii)
securities of Brushy convertible into or exchangeable for shares of capital
stock or other voting securities of or ownership interests in Brushy, or (iii)
warrants, calls, options or other rights to acquire from Brushy any capital
stock or other voting securities or ownership interests in or any securities
convertible into or exchangeable or exercisable for capital stock or other
voting securities or ownership interests in Brushy.

 

3.6      Proxy. Except for this Agreement, none of the Owned Shares are subject
to any voting agreement, voting trust or other agreement or arrangement,
including any proxy, consent or power of attorney, with respect to the voting of
the Owned Shares on the date hereof. The Stockholder further represents that any
proxies heretofore given in respect of the Owned Shares, if any, are revocable.

 

3.7      Reliance. The Stockholder understands and acknowledges that Lilis,
Merger Sub and Brushy are entering into the Merger Agreement in reliance upon
the Stockholder’s execution, delivery and performance of this Agreement.

 

3.8      Finder’s Fees. No agent, broker, investment banker, finder or other
intermediary is or will be entitled to any fee or commission or reimbursement of
expenses from Lilis, Merger Sub or Brushy or any of their respective affiliates
in respect of this Agreement based upon any arrangement or agreement made by or
on behalf of the Stockholder.

 

3.9      Acknowledgement of the Merger Agreement. The Stockholder hereby
acknowledges and agrees that the Stockholder has received a copy of the Merger
Agreement presented to such Stockholder in substantially final form and has
reviewed and understood the terms thereof.

 

ARTICLE IV

COVENANTS OF THE STOCKHOLDER



4.1      Further Assurances. From time to time, at the request of either of
Brushy or Lilis and without additional consideration, the Stockholder shall
execute and deliver, or cause to be executed and delivered, such additional
transfers, assignments, endorsements, proxies, consents and other instruments,
and shall take such further actions, as any of Brushy or Lilis may reasonably
request for the purpose of carrying out and furthering the intent of this
Agreement.

 

 5 

 

 

4.2      Public Announcements. The Stockholder shall not issue any press release
or otherwise make any public statement with respect to the Merger Agreement,
this Agreement, the Merger or any other transactions contemplated by the Merger
Agreement without the prior written consent of each of Brushy and Lilis, except
as may be required by applicable Law or to the Stockholder’s partners, members,
investors or prospective investors who are bound by a customary confidentiality
agreement.

 

4.3      No Solicitation of Acquisition Proposals. Subject to Section 2.2,
neither the Stockholder nor any of his, her or its officers, directors,
managers, members or partners shall, and the Stockholder shall direct and cause
his, her or its employees, agents, consultants and representatives not to,
directly or indirectly, (a) solicit, initiate or knowingly encourage, knowingly
cooperate with any person regarding, or knowingly facilitate (including by way
of furnishing material, non-public information) any Acquisition Proposal, or (b)
participate in any discussions or negotiations regarding any Acquisition
Proposal (but the foregoing will not prohibit the Stockholder or any of his, her
or its Representative from making a person aware or otherwise informing such
person of the provisions of this Section 4.3).

 

4.4      Additional Purchases. The Stockholder agrees that any voluntary
acquisition of the right to vote or share in the voting of any Shares, Brushy
Options or Brushy Warrants other than the Owned Shares shall be subject to the
terms of this Agreement to the same extent as if such Shares, Brushy Options or
Brushy Warrants constituted the Owned Shares.

 

4.5      Certain Adjustments. In the event of a stock split, stock dividend or
distribution, or any change in the shares of Shares by reason of a stock split,
reverse stock split, recapitalization, combination, reclassification,
readjustment, exchange of shares or the like, the term “Owned Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged.

 

4.6      Waiver of Appraisal Rights and Actions. The Stockholder hereby (a)
irrevocably waives and agrees not to exercise any and all rights the Stockholder
may have as to appraisal, dissent or any similar or related matter with respect
to any of the Owned Shares that may arise with respect to the Merger or any of
the other transactions contemplated thereby and (b) agrees (i) not to commence
or participate in, and (ii) to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Lilis, Merger Sub, Brushy or any of their respective affiliates relating
to the negotiation, execution or delivery of this Agreement or the Merger
Agreement or the consummation of the Merger, including any such claim (A)
challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement, or (B) alleging a breach of any fiduciary duty of
Brushy Board in connection with the Merger Agreement or the other transactions
contemplated thereby.

 

 6 

 

 

ARTICLE V

GENERAL PROVISIONS

 

5.1      Entire Agreement; Amendments. This Agreement, the Merger Agreement and
the other agreements referred to therein constitute the entire agreement of the
parties hereto and supersede all prior agreements and undertakings, both written
and oral, between the parties hereto with respect to the subject matter hereof.
This Agreement may not be amended or modified except in an instrument in writing
signed by, or on behalf of, the parties hereto.

 

5.2      No Survival of Representations and Warranties. The representations and
warranties made by the Stockholder in this Agreement shall not survive any
termination of the Merger Agreement or this Agreement.

 

5.3      Assignment. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned by any party to this
Agreement (by operation of Law or otherwise) without the prior written consent
of the other parties to this Agreement.

 

5.4      Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible to the fullest
extent permitted by applicable Law in an acceptable manner.

 

5.5      Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement is not
performed in accordance with its specific terms or is otherwise breached. The
Stockholder agrees that, in the event of any breach or threatened breach by the
Stockholder of any covenant or obligation contained in this Agreement, either of
Brushy or Lilis shall be entitled to seek and obtain (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation and (b) an injunction restraining such breach or threatened
breach. The Stockholder further agrees that none of Lilis, Merger Sub and Brushy
or any other Person shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 5.5, and the Stockholder irrevocably waives any
right he, she or it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.

 

5.6      Governing Law. This Agreement, and all claims or causes of action
(whether at Law, in contract or in tort or otherwise) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

 7 

 

 

5.7      No Waiver. No failure or delay by any party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. None of the
parties hereto shall be deemed to have waived any claim available to such party
arising out of this Agreement, or any right, power or privilege hereunder,
unless the waiver is expressly set forth in writing duly executed and delivered
on behalf of such waiving party. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by Law.

 

5.8      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) the transmitter’s confirmation of a
receipt of a facsimile or e-mail transmission, (b) confirmed delivery by a
standard overnight carrier or when delivered by hand, (c) the expiration of five
Business Days after the day when mailed in the United States by certified or
registered mail, postage prepaid, return receipt requested or (d) delivery in
Person, addressed at the following addresses (or at such other address for a
party as shall be specified by like notice):

 

if to Brushy, to:

Brushy Resources, Inc.
300 E. Sonterra Blvd., Suite 1220

San Antonio, Texas 78258
Telephone: (210) 999-5400
Attention: Edward Shaw
E-mail: eds@starboardresources.com

 

with a copy to (which copy shall not constitute notice): 

Whitaker Chalk Swindle & Schwartz PLLC
301 Commerce Street, Suite 3500

Fort Worth, Texas 76102
Telephone: (817) 878-0547
Attention: John R. Fahy
E-mail: jfahy@whitakerchalk.com

 

if to Lilis or Merger Sub, to:

 

Lilis Energy, Inc.
216 16th Street, Suite 1350

Denver, Colorado 80202
Telephone: (303) 893-9000
Attention: Ariella Fuchs
E-mail: AFuchs@lilisenergy.com

 

 8 

 

 

with a copy to (which copy shall not constitute notice):

 

K&L Gates LLP
1 Park Plaza, Twelfth Floor
Irvine, California 92616
Telephone: (949) 623-3519
Attention: Michael A. Hedge
E-mail: michael.hedge@klgates.com

 

If to the Stockholder, to the address set forth on the signature page hereto.

 

Any party to this Agreement may notify any other party of any changes to the
address or any of the other details specified in this Section 5.8; provided,
however, that such notification shall only be effective on the date specified in
such notice or five Business Days after the notice is given, whichever is later.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

 

5.9      Headings. The heading references herein are for convenience of
reference only and do not form part of this Agreement, and no construction or
reference shall be derived therefrom.

 

5.10      Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

5.11      Amendment. This Agreement may not be amended, modified or supplemented
except by an instrument in writing signed by each of the parties hereto.

 

[Remainder of page left intentionally blank]

 



 9 

 

 

IN WITNESS WHEREOF, each of Lilis, Merger Sub, Brushy and the Stockholder has
executed or has caused this Agreement to be executed by their respective duly
authorized officers, him or her, as applicable, as of the date first written
above.

 



 

LILIS ENERGY, INC.

 

  By: /s/ Abraham Mirman   Name: Abraham Mirman   Title: Chief Executive Officer
        LILIS MERGER SUB, INC.       By: /s/ Ariella Fuchs   Name: Ariella Fuchs
  Title: President         BRUSHY RESOURCES, INC.       By: /s/ Michael J.
Pawelek   Name: Michael J. Pawelek   Title: Chief Executive Officer



 

Signature Page to Voting Agreement

 

 10 

 

 

IN WITNESS WHEREOF, each of Lilis, Merger Sub, Brushy and the Stockholder has
executed or has caused this Agreement to be executed by their respective duly
authorized officers, him or her, as applicable, as of the date first written
above.

 



  STOCKHOLDER       SOSventures, LLC     Number of Shares: 4,095,756 By: /s/
SOSventures, LLC   Name:

Sean O’Sullivan

        Address:  174 Nassau Street, #3000  

Princeton, New Jersey 08542

 

Signature Page to Voting Agreement

 

 

12

 

